Citation Nr: 0020169	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  96-06 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
improved death pension benefits.


REPRESENTATION

Appellant represented by:	J. Palmer Lockard II, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to November 
1945.  He died in December 1985, and the appellant is his 
widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a decision by the Committee on Waivers and Compromises 
(COWC) at the RO.  A March 1995 COWC decision denied a waiver 
of recovery of an overpayment of improved death pension 
benefits in the amount of $2,398.  In a January 1999 
decision, the COWC granted a partial waiver of $1,200, 
leaving an unwaived overpayment of $1,198.  

A hearing at the RO was repeatedly requested and scheduled, 
but the appellant canceled or failed to report for the 
hearing; she last failed to report for a Travel Board hearing 
scheduled for May 2000.  The Board notes that the appellant's 
official representative is a supervising attorney at a law 
clinic of Widener University law school, and various interns 
at that clinic have assisted the appellant during the course 
of the claim and appeal.


FINDINGS OF FACT

1.  For the period from December 1, 1992 to February 1, 1994, 
the appellant was awarded $2,398 in improved death pension 
benefits based on income she previously reported; at the end 
of this period, it was learned that her income had been 
excessive for pension eligibility, and she was charged with 
an overpayment in the amount of $2,398.

2.  Of the $2,398 overpayment, the RO COWC has waived 
recovery of $1,200, leaving $1,198 as the amount of the 
unwaived overpayment.

3.  The appellant was solely at fault in the creation of the 
overpayment of improved pension benefits by virtue of her 
failure to report the entire amount of her income in a timely 
manner to the VA; fault on the part of the VA has not been 
shown.

4.  Recovery of the overpayment of improved pension benefits 
would not deprive the appellant of the ability to provide for 
life's basic necessities; failure to repay the debt would 
result in unfair gain to the appellant.

5.  Recovery of the overpayment would not defeat the purpose 
of the benefit, as the appellant is not entitled to monthly 
payments of improved death pension.

6.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.

7. There are no other factors which would make recovery of 
the debt inequitable.


CONCLUSION OF LAW

Recovery of the $1,198 overpayment (the amount which has not 
already been waived by the RO) would not be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991); 38 
C.F.R. §§ 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from March 1942 to November 
1945.  He died in December 1985, and the appellant is his 
widow.

The appellant has been in receipt of VA death pension 
benefits since June 1989.  In November 1989, she was provided 
with notice of the award of such benefits, and advised that 
it was her responsibility to promptly notify the VA of any 
changes in her income or net worth and that, when reporting 
income, she was to report the total amount and source of all 
income received.  She was told that failure to inform the VA 
promptly of income changes might result in the creation of an 
overpayment in her account.  It was noted that the VA paid a 
pension to make up the difference between her countable 
annual income and the maximum annual rate and she was advised 
of the method for determining her monthly payment by 
subtracting her countable annual income from the maximum 
annual rate, dividing the answer by 12 and rounding the 
answer down to the nearest whole dollar.

In July 1990, the appellant submitted information to the RO 
regarding her income and assets, including retirement pay, 
benefits from the Social Security Administration (SSA), 
dividends and interest, and stocks, bonds and bank deposits.

In September 1990, the appellant submitted a letter from an 
attorney indicating that she received $17,692 in settlement 
of a lawsuit.

In November 1990, the appellant was again advised that it was 
her responsibility to promptly notify the VA of any changes 
in her income or net worth and that, when reporting income, 
she was to report the total amount and source of all income 
received.

By a letter dated in August 1991, the RO notified the 
appellant that her pension payments had been terminated due 
to her receipt of a settlement check from a lawsuit, which 
raised her annual income above the maximum limit for pension 
benefits.  Payments were retroactively discontinued, creating 
an overpayment.

In November 1992, the appellant applied to reopen her claim 
for improved death pension benefits.  

In November 1992, she submitted an Improved Pension 
Eligibility Verification Report (EVR) in which she reported 
income from SSA of $363 per month, retirement income of $512 
per year, and income from interest and dividends of $225 
(year to date), for a total annual income of $5,093.  She 
reported unreimbursed medical expenses of $7483.

In January 1993, the RO notified the appellant that she was 
awarded non-service-connected death pension benefits 
effective from December 1992.  She was again notified that it 
was her responsibility to promptly notify the VA of any 
changes in her income.

By a letter dated in February 1993, the RO informed the 
appellant that except for some limited exceptions, income of 
any kind and from any source was counted in determining a 
claimant's entitlement.

An April 1993 report of contact shows that the appellant had 
repaid a debt of $3866 due to an overpayment created in 
August 1991. 

In December 1993, the appellant submitted an EVR in which she 
reported income from SSA of $374 per month, pension income 
from Woolworth of $128 per quarter, and income from Temple of 
$100 per month.  She also reported receiving an annuity from 
USG of $297 per quarter (with the first payment beginning in 
October 1993), and income of $75 per month from Phoenix 
Mutual Fund (with the first payment beginning in December 
1993).  Therefore her total reported income for 1993 was 
$6,572.  She also reported $250 in cash or non-interest 
bearing bank accounts, $25,000 in stocks, bonds, or mutual 
funds, and $12,000 in certificates of deposit.

In the appellant's federal income tax return for 1993, she 
reported receiving the following interest income:  $38 from 
Hamilton Bank, $1,075 from Franklin/Templeton Dist., $307 
from Harris Savings Bank, $28 from Meridian Bank, $662 from 
Phoenix and National Fund, and $3,106 from Meridian Bank, for 
a total of $5,216 in taxable interest income.  

In February 1994, the RO advised the appellant that her award 
of VA pension had been suspended since her recent EVR 
reflected excessive income for VA purposes.  The RO requested 
that she provide information regarding unreimbursed medical 
expenses from December 1, 1992 to November 30, 1993.

In March 1994, the appellant reported that during 1993, she 
spent $572 for medication, and $730 per quarter in health 
insurance premiums, for a total of $3,650 in medical 
expenses.

By a statement received in June 1994, the appellant said she 
had always received $100 per month from Templeton, she began 
receiving $297 per month [from an unspecified source] in 
January 1994, and she began receiving $75 per month from 
Phoenix in March 1994.  She related that the latter two 
payments were intended to pay her health insurance premiums, 
which increased from $608 to $730.  She stated that she had 
since negotiated a reduction in her health insurance premium, 
to $522 per quarter.  She enclosed a bill from Blue Cross 
Blue Shield reflecting a charge of $522 for the period from 
July 1, 1994 to October 1, 1994.

By a letter dated in July 1994 the RO informed her that her 
recent financial statements and income tax return reflected 
income in excess of statutory limits, and told her that her 
VA benefits were being terminated effective December 1, 1992, 
creating an overpayment.

By a statement dated in November 1994, the appellant stated 
that the sum of $5,216 listed on her income tax return was 
not interest, but was actually interest plus principal which 
she withdrew to pay her bills.

A January 1995 report of contact shows that the appellant 
requested a waiver of indebtedness.  Reportedly, she speaks 
broken English, and others have helped her to complete forms.

In a February 1995 Referral of Indebtedness to the COWC, the 
RO determined that the total amount of the appellant's 
indebtedness was $2,398.  This represents all death pension 
benefits awarded to the appellant from December 1, 1992 to 
February 1, 1994 when the award was suspended.

In February 1995, the appellant submitted a financial status 
report reflecting income from SSA of $348 per month, annuity 
income of $99 per month, income from mutual funds of $175 per 
month, and pension income from Woolworth of $42 per month, 
and reported a total monthly income of $1,064.  She reported 
monthly expenses of $399 per month for rent or mortgage, $400 
for food, $120 for utilities and heat, $78 per month for 
health insurance in 1994 (and $101 per month for health 
insurance in 1995), and $200 per month for medicine.  She 
reported payments on installment contracts and other debts of 
$233 per month for a car payment, $30 per month to Sears, $35 
per month to Wanamaker, and $30 per month to Bon Ton, and 
reported total monthly expenses of $1,625.  She reported that 
she had $2800 in the bank, $100 in cash, $21,500 in mutual 
funds, and owned real estate with a value of $80,000.  She 
asserted that her monthly expenses were higher than her 
monthly income, and noted that some of her expenses were 
offset by two nephews who roomed with her while attending 
school.  She stated that she cashed in a certificate of 
deposit in 1993 which raised her reported income, and the 
income from that certificate of deposit totaled $1,105 over 
three years.  She reported that she owned a one-year-old car 
worth an unspecified amount.

In a March 1995 decision, the COWC denied the appellant's 
request for a waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $2,398.

In May 1995, the appellant submitted a financial status 
report in which she reported income of $347 per month from 
SSA, $42 per month in pension, $99 per month from an 
individual retirement account, for a total monthly net income 
of $488.  She reported monthly expenses of $395 per month in 
rent or mortgage, $200 for food, $100 for utilities and heat, 
and $100 for medication, for a total of $795.  She reported 
no cash in the bank, no cash on hand, no stocks or bonds, and 
reported $17,000 in an individual retirement account.  She 
reported that she owned a car worth $12,000.

By a statement dated in August 1995, the appellant asserted 
that the debt was improperly created since she had no current 
income, and had not had income since 1992.  She said she had 
no savings, no cash on hand, and no substantial assets.

By a letter dated in August 1997, a private physician, Dr. 
Riolo, indicated that the appellant was being treated for 
carcinoma of the jaw and mouth.

By a letter dated in February 1998, a legal intern from the 
Harrisburg Civil Law Clinic noted that the appellant was 
unable to repay the full $2,398 and was willing to pay half 
of the debt.

By a statement dated in November 1998, the appellant's 
representative noted that the appellant previously reported 
medical expenses totaling $3004 in 1993, including $2432 for 
medical insurance, and $572 for unreimbursed prescription 
medication.  The representative asserted that the appellant, 
due to a lack of understanding of VA methods of calculating 
income, had not reported some of her unreimbursed medical 
expenses for 1993, and said that the appellant now estimated 
that she actually spent between $4,500 and 5,000 during that 
year.  The representative noted that the appellant did not 
have tenants during 1993, but instead provided room and board 
for a nephew who did not pay rent.  The representative stated 
that the appellant might have indicated that the nephew 
provided financial assistance with grocery bills.  The 
representative asserted that the appellant did not have 
substantial assets, and said that her assets in mutual funds 
and in an individual retirement account were all she had to 
live on for the rest of her life.

In a January 1999 decision, the COWC granted a partial waiver 
of $1,200 of the original overpayment of $2,398, leaving 
$1,198 of the overpayment which has not been waived.

In a January 1999 statement, the appellant's representative 
asserted that the amount of the waiver was inadequate.  A 
hearing was requested, and it was stated that additional 
evidence would be submitted including that pertaining to 
medical expenses during the period of the overpayment.

In a July 1999 letter to the appellant, the RO reviewed how 
the overpayment was created.  Information concerning the 
appellant's countable annual income (as reduced by medical 
expenses) was noted, and it was pointed out that countable 
income (after reduction for medical expenses) was found to be 
$6,686, which exceeded the annual income limit for death 
pension during the time in question.  The RO noted there had 
been inconsistencies in income amounts reported in the past, 
and the appellant was invited to submit detailed income and 
medical expense information for the period of December 1, 
1992 to February 1, 1994.  The appellant did not respond.

By a letter to the appellant dated in October 1999, the RO 
requested that she complete a financial status report.  No 
response was received from the appellant.

In February 2000, the appellant's representative indicated 
that the hearing which had been requested was a Travel Board 
hearing.  In April 2000, the RO notified the appellant and 
her representative that such a hearing was scheduled for May 
2000.  The appellant failed to report for the hearing.

II.  Analysis

Non-service-connected improved death pension is a benefit 
payable by the VA to a surviving spouse and children of the 
veteran for non-service-connected death.  Among other 
requirements, the benefit may be paid only if annual income 
is not in excess of the maximum annual pension rate which is 
established each year.  38 U.S.C.A. §§ 1503, 1541, 5312; 38 
C.F.R. §§ 3.23, 3.271, 3.272, 3.273.  In determining 
countable income, payments of any kind from any source shall 
be counted as income during the 12-month annualization period 
in which received unless specifically excluded under 38 
C.F.R. § 3.272.  Id.  Unreimbursed medical expenses of a 
surviving spouse are excluded from countable income for the 
purposes of determining entitlement to improved pension if 
they are in excess of 5 percent of the applicable maximum 
annual pension rate as in effect during the 12-month 
annualization period in which the medical expenses were paid.  
38 C.F.R. § 3.272(g)(2).

Based on income initially reported, the appellant was awarded 
$2,398 in death pension benefits for the period of December 
1, 1992 to February 1, 1994.  After this period, she reported 
she had received income in a greater amount that earlier 
reported.  Although the appellant has given varying income 
figures for this period of time, available information 
establishes that her actual countable income (even when 
adjusted for medical expenses) exceeded the limit for death 
pension eligibility.  (The annual income limit for a 
surviving spouse was $5,106 effective on December 1, 1992, 
and $5,239 effective on December 1, 1993).  The RO has given 
the appellant ample opportunity to supply additional 
information concerning income and medical expenses during the 
period of the overpayment, but she failed to respond with 
documentation and failed to report to a hearing which she 
requested.  The Board is satisfied that the overpayment of 
$2,398 in death pension benefits has been properly created.  

Of the $2,398 overpayment, the RO COWC has waived recovery of 
$1,200 (about half of the overpayment), leaving an unwaived 
amount of $1,198.  The question presented to the Board is 
whether recovery of this remaining $1,198 should be waived.

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation or bad faith precludes a 
grant of a waiver of recovery of the overpayment.  The COWC 
decision determined that waiver of recovery of an overpayment 
of death pension benefits was not precluded by a finding of 
fraud, misrepresentation, or bad faith.  As a result, the 
Board's decision will be limited to the determination of 
whether or not waiver of recovery of the overpayment is 
warranted on the basis of equity and good conscience.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).

Before the recovery of this indebtedness from the appellant 
can be waived, it must also be shown that it would be against 
equity and good conscience to require her to repay her debt 
to the government.  If that is accomplished, waiver is 
permitted under 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963, 
1.965(a).  The standard of  "equity and good conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  38 
C.F.R. § 1.965(a).  This regulation sets forth the various 
elements to be considered in reaching such determination.

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government and, in 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) the fault of the debtor, (2) balancing of 
fault between the debtor and VA, (3) undue hardship of 
collection on the debtor, (4) the defeat of the purpose of 
any existing benefit, (5) the unjust enrichment of the 
appellant, and (6) whether the appellant changed positions to 
her detriment in reliance upon a granted VA benefit. 38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  In evaluating whether 
equity and good conscience necessitates a favorable waiver 
decision, the Board must consider all of the specific 
enumerated elements.  However, the issues of fault, unjust 
enrichment, and undue financial hardship are the most 
significant factors applicable to the case presently on 
appeal.

The fault of the debtor is defined to be where actions of the 
debtor contribute to creation of the debt.  38 C.F.R. § 
1.965(a)(1).  So defined, the concept of fault does not mean 
bad faith or fraud and does not contemplate any act of moral 
wrongdoing.  Simply stated, any action or inaction of the 
debtor which contributes to the creation of the debt 
constitutes fault of the debtor.  In reviewing the record, 
the Board observes that fault on the part of the appellant is 
evident in the creation of the overpayment, because she 
failed to accurately report her income or a change in her 
income during the period of the overpayment, even though she 
had previously been told of the need to report such 
information.  38 C.F.R. § 1.965(a)(1).

Another element of equity and good conscience is fault on the 
part of the VA.  There is no indication of fault on the part 
of the VA in the creation of this debt, as the debt was 
caused solely by the appellant's failure to report changed 
income, and as the VA had previously advised her of her 
responsibility to keep the VA informed of changed income.  
The Board finds there is no fault on the part of the VA in 
this case.  38 C.F.R. § 1.965(a)(2).

As to the element of undue hardship, such involves whether 
collection of the debt would deprive the appellant of the 
necessities of life.  38 C.F.R. § 1.965(a)(3).  The Board 
notes that in 1995 the appellant reported that her net 
expenses exceeded her monthly income by approximately $307.  
However, the appellant reported assets of $17,000 in an 
individual retirement account and a car worth $12,000.  She 
has been given the opportunity to submit more recent 
information on her financial status, but she has failed to do 
so.  With proper budgeting, the appellant should be able to 
repay that portion of the debt which has not already been 
waived by the RO, over a reasonable period of time if 
necessary, without depriving herself of basic necessities.  
Accordingly, the Board finds no undue financial hardship 
involved in recovering the overpayment in this case.

Another element of the standard of equity and good conscience 
is whether repayment of the debt would defeat the purpose of 
the pension program.  38 C.F.R. § 1.965(a)(4).  There is no 
evidence that recovery of the debt would defeat the purpose 
of the program.  Another element to be considered is unjust 
enrichment. 38 C.F.R. § 1.965(a)(5).  In this case, it is 
clear that if the appellant did not repay the VA, she would 
realize unfair gain in the amount of the debt (not already 
waived by the RO).  Additionally, the Board notes that the 
appellant has not asserted nor is it shown that she changed 
her position to her detriment in reliance upon the VA pension 
that she received.  38 C.F.R. § 1.965(a)(6).  The record 
reveals no other factors which would make it inequitable for 
the VA to recover the debt.

In view of the foregoing, the Board concludes that recovery 
of the overpayment of improved death pension benefits in the 
amount of $1,198 (the amount not already waived by the RO) is 
not against equity and good conscience, and therefore 
recovery of this amount may not be waived.  38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.963, 1.965.


ORDER

Waiver of recovery of an overpayment of improved death 
pension benefits is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

